Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Drawings have been reviewed and accepted.

Specification
The specification filed on 10/28/2020 has been entered. Specification has been reviewed and accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 12-14, and 24-26  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gervais et al. (US20190179268, herein Gervais).

Regarding claim 1, Gervais teaches A device comprising: memory for storing a predictive model comprising weights of a neural network ([0011] memory for storing a predictive model generated by a neural network training engine, and a processing unit, [0092] neural network training engine 211 includes the number of layers, the number of nodes per layer, and the weights.) ; a temperature sensing module adapted for measuring a temperature of an area where the device is located ([0046] temperature sensor 300, capable of measuring a current temperature and transmitting the measured current temperature to the environment controller 100, [0099] A first plurality of environment controllers 100 implementing the method 500 are deployed at a first location, [0102] Each environment controller 100 represented in FIG. 6 interacts with at least one sensor 300, at least one user 10, and at least one controlled appliance 400, as illustrated in FIG. 1.) ; and a processing unit comprising one or more processor ([0037] The processing unit 110 comprises one or more processors, [0065] when executed by the processing unit 110 of the environment controller 100 ) configured to: receive an area temperature measurement from the temperature sensing module ([0046] temperature sensor 300, capable of measuring a current temperature and transmitting the measured current temperature to the environment controller 100)  ; determine at least one other measurement related to the device ([0046] The examples also include a humidity sensor 300, capable of measuring a current humidity level and transmitting the measured current humidity level to the environment controller 100. The examples further include a carbon dioxide (CO2) sensor 300, capable of measuring a current CO2 level and transmitting the measured current CO2 level to the environment controller 100. The examples also include a room occupancy sensor 300, capable of determining a current occupancy of a room and transmitting the determined current room occupancy to the environment controller 100) ; and execute a neural network inference engine ([0058] step 530 of executing the neural network inference engine 112 (by the processing unit 110) , the neural network inference engine implementing a neural network using the predictive model for inferring one or more output based on inputs, the inputs comprising the area temperature measurement and the at least one other measurement related to the device, the one or more output ([0058] The neural network inference engine 112 uses the predictive model (stored in memory 120 at step 515) for inferring one or more commands for controlling the appliance 400, based on the at least one environmental characteristic value (received at step 520) and the at least one set point (received at step 525) comprising a metric representative of an air vacuum effect in the device ([0050] include commands directed to one of the following: an actuation module controlling the speed of a fan, an actuation module controlling the pressure generated by a compressor, an actuation module controlling a valve defining the rate of an airflow, etc.)

Regarding claim 2, Gervais teaches The device of claim 1, wherein the processing unit further determines if an adjustment of the area temperature measurement needs to be performed based on the metric representative of the air vacuum effect in the device ([0050] include commands directed to one of the following: an actuation module controlling the speed of a fan, an actuation module controlling the pressure generated by a compressor, an actuation module controlling a valve defining the rate of an airflow, etc., [0093] the current temperature is 30 degrees Celsius and the target temperature is 22 degrees Celsius. For simplification, purposes, the set of commands only consists in setting the operating speed of a fan of the controlled appliance 400. The following speeds are available: 5, 10, 15, 20 and 25 revolutions per second. For obtaining a quick transition from 30 to 22 degrees Celsius (to maximize the comfort of the persons present in the room) while preserving energy, it is determined experimentally (or theoretically) that the best speed is 20 revolutions per second).

Regarding claim 12, Gervais teaches The device of claim 1, consisting of a smart thermostat (environment controller as smart thermostat, [0003] A user interacts with the environment controller to provide set point(s), such as a target temperature and/or a target humidity level. The environment controller sends the set point(s) to a controlled appliance (e.g. a heating, ventilating, and/or air-conditioning (HVAC) appliance), Fig. 1 Environmental controller has a Neural Network interference engine 112, [0040] implemented by the environment controller 100, to infer via a neural network one or more commands for controlling the controlled appliance 400. )  

Regarding claim 13, Gervais teaches  A method using a neural network to detect ([0058] The neural network inference engine 112 uses the predictive model (stored in memory 120 at step 515) for inferring one or more commands for controlling the appliance 400, based on the at least one environmental characteristic value (received at step 520) and the at least one set point (received at step 525)) and compensate an air vacuum effect ([0050] include commands directed to one of the following: an actuation module controlling the speed of a fan, an actuation module controlling the pressure generated by a compressor, an actuation module controlling a valve defining the rate of an airflow, etc.), the method comprising: storing a predictive model comprising weights of a neural network in a memory of a device ([0011] memory for storing a predictive model generated by a neural network training engine, and a processing unit, [0092] neural network training engine 211 includes the number of layers, the number of nodes per layer, and the weights.); receiving by a processing unit of the device an area temperature measurement from a temperature sensing module of the device ([0046] temperature sensor 300, capable of measuring a current temperature and transmitting the measured current temperature to the environment controller 100), the area temperature measurement being representative of a temperature of an area where the device is located ([0099] A first plurality of environment controllers 100 implementing the method 500 are deployed at a first location, [0102] Each environment controller 100 represented in FIG. 6 interacts with at least one sensor 300, at least one user 10, and at least one controlled appliance 400, as illustrated in FIG. 1.) ; determining by the processing unit at least one other measurement related to the device ([0046] The examples also include a humidity sensor 300, capable of measuring a current humidity level and transmitting the measured current humidity level to the environment controller 100. The examples further include a carbon dioxide (CO2) sensor 300, capable of measuring a current CO2 level and transmitting the measured current CO2 level to the environment controller 100. The examples also include a room occupancy sensor 300, capable of determining a current occupancy of a room and transmitting the determined current room occupancy to the environment controller 100); and executing by the processing unit a neural network inference engine ([0058] step 530 of executing the neural network inference engine 112 (by the processing unit 110), the neural network inference engine implementing a neural network using the predictive model for inferring one or more output based on inputs, the inputs comprising the area temperature measurement and the at least one other measurement related to the device, the one or more output ([0058] The neural network inference engine 112 uses the predictive model (stored in memory 120 at step 515) for inferring one or more commands for controlling the appliance 400, based on the at least one environmental characteristic value (received at step 520) and the at least one set point (received at step 525))  comprising a metric representative of an air vacuum effect in the device ([0050] include commands directed to one of the following: an actuation module controlling the speed of a fan, an actuation module controlling the pressure generated by a compressor, an actuation module controlling a valve defining the rate of an airflow, etc.)

Regarding claim 14 Gervais teaches The method of claim 13, further comprising determining by the processing unit if an adjustment of the area temperature measurement needs to be performed based on the metric representative of the air vacuum effect in the device ([0050] include commands directed to one of the following: an actuation module controlling the speed of a fan, an actuation module controlling the pressure generated by a compressor, an actuation module controlling a valve defining the rate of an airflow, etc., [0093] the current temperature is 30 degrees Celsius and the target temperature is 22 degrees Celsius. For simplification, purposes, the set of commands only consists in setting the operating speed of a fan of the controlled appliance 400. The following speeds are available: 5, 10, 15, 20 and 25 revolutions per second. For obtaining a quick transition from 30 to 22 degrees Celsius (to maximize the comfort of the persons present in the room) while preserving energy, it is determined experimentally (or theoretically) that the best speed is 20 revolutions per second).

Regarding claim 24, Gervais teaches The device of claim 13, where in the device consists of a smart thermostat (environment controller as smart thermostat, [0003] A user interacts with the environment controller to provide set point(s), such as a target temperature and/or a target humidity level. The environment controller sends the set point(s) to a controlled appliance (e.g. a heating, ventilating, and/or air-conditioning (HVAC) appliance), Fig. 1 Environmental controller has a Neural Network interference engine 112, [0040] implemented by the environment controller 100, to infer via a neural network one or more commands for controlling the controlled appliance 400. )  

Regarding claim 25, Gervais teaches A non-transitory computer program product comprising instructions executable by a processing unit of a computing device, the execution of the instructions by the processing unit ([0041] The instructions are comprised in a non-transitory computer program product (e.g. the memory 120) of the environment controller 100. The instructions provide for inferring via a neural network one or more commands for controlling the controlled appliance 400, when executed by the processing unit 110 of the environment controller 100.) providing for using a neural network to detect ([0058] The neural network inference engine 112 uses the predictive model (stored in memory 120 at step 515) for inferring one or more commands for controlling the appliance 400, based on the at least one environmental characteristic value (received at step 520) and the at least one set point (received at step 525))  and compensate an air vacuum effect ([0050] include commands directed to one of the following: an actuation module controlling the speed of a fan, an actuation module controlling the pressure generated by a compressor, an actuation module controlling a valve defining the rate of an airflow, etc.) by: storing a predictive model comprising weights of a neural network in a memory of a device ([0011] memory for storing a predictive model generated by a neural network training engine, and a processing unit, [0092] neural network training engine 211 includes the number of layers, the number of nodes per layer, and the weights.); receiving by a processing unit of the device an area temperature measurement from a temperature sensing module of the device ([0046] temperature sensor 300, capable of measuring a current temperature and transmitting the measured current temperature to the environment controller 100), the area temperature measurement being representative of a temperature of an area where the device is located ([0099] A first plurality of environment controllers 100 implementing the method 500 are deployed at a first location, [0102] Each environment controller 100 represented in FIG. 6 interacts with at least one sensor 300, at least one user 10, and at least one controlled appliance 400, as illustrated in FIG. 1.); determining by the processing unit at least one other measurement related to the device ([0046] The examples also include a humidity sensor 300, capable of measuring a current humidity level and transmitting the measured current humidity level to the environment controller 100. The examples further include a carbon dioxide (CO2) sensor 300, capable of measuring a current CO2 level and transmitting the measured current CO2 level to the environment controller 100. The examples also include a room occupancy sensor 300, capable of determining a current occupancy of a room and transmitting the determined current room occupancy to the environment controller 100); and executing by the processing unit a neural network inference engine ([0058] step 530 of executing the neural network inference engine 112 (by the processing unit 110), the neural network inference engine implementing a neural network using the predictive model for inferring one or more output based on inputs, the inputs comprising the area temperature measurement and the at least one other measurement related to the device, the one or more output ([0058] The neural network inference engine 112 uses the predictive model (stored in memory 120 at step 515) for inferring one or more commands for controlling the appliance 400, based on the at least one environmental characteristic value (received at step 520) and the at least one set point (received at step 525)) comprising a metric representative of an air vacuum effect in the device ([0050] include commands directed to one of the following: an actuation module controlling the speed of a fan, an actuation module controlling the pressure generated by a compressor, an actuation module controlling a valve defining the rate of an airflow, etc.).

Regarding claim 26, Gervais teaches The computer program product of claim 25, the execution of the instructions further provide for determining by the processing unit if an adjustment of the area temperature measurement needs to be performed based on the metric representative of the air vacuum effect in the device ([0050] include commands directed to one of the following: an actuation module controlling the speed of a fan, an actuation module controlling the pressure generated by a compressor, an actuation module controlling a valve defining the rate of an airflow, etc., [0093] the current temperature is 30 degrees Celsius and the target temperature is 22 degrees Celsius. For simplification, purposes, the set of commands only consists in setting the operating speed of a fan of the controlled appliance 400. The following speeds are available: 5, 10, 15, 20 and 25 revolutions per second. For obtaining a quick transition from 30 to 22 degrees Celsius (to maximize the comfort of the persons present in the room) while preserving energy, it is determined experimentally (or theoretically) that the best speed is 20 revolutions per second).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3-11, and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Gervais et al. (US20190179268, herein Gervais), in view of Mao et al. (US20190293494A1, herein Mao)

Regarding claim 3, Gervais teaches The device of claim 1, 
Gervais does not teach wherein the processing unit includes an integrated temperature sensing module and the at least one other measurement related to the device comprises a temperature measurement of the processing unit performed by the integrated temperature sensing module
Mao teaches wherein the processing unit includes an integrated temperature sensing module and the at least one other measurement related to the device comprises a temperature measurement of the processing unit performed by the integrated temperature sensing module ([0003] The first temperature sensor is configured to measure the ambient temperature. The method further includes obtaining a second temperature measurement from a second temperature sensor of the device. The second temperature sensor is configured to measure a temperature of a processing circuit of the device.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gervais’s teaching of having temperature sensors  with Mao’s teaching of having temperature sensors integrated in the processor. The combined teaching provides an expected result of having temperature sensors measuring internally in the processor. Therefore, one of ordinary skill in the art would be motivated because “ the heat generated by these components may cause errors in sensor readings such as temperature readings. It is generally desired to have a method of correcting inaccuracies that result from this phenomenon” as taught by Mao [0002].

Regarding claim 4, Gervais teaches The device of claim 1, 
Gervais does not teach further comprising at least one other temperature sensing module, each other temperature sensing module performing an internal temperature measurement ; and wherein determining at least one other measurement related to the device comprises receiving each internal temperature measurement from the corresponding other temperature sensing module 
Mao teaches further comprising at least one other temperature sensing module, each other temperature sensing module performing an internal temperature measurement ; and wherein determining at least one other measurement related to the device comprises receiving each internal temperature measurement from the corresponding other temperature sensing module ([0003] The first temperature sensor is configured to measure the ambient temperature. The method further includes obtaining a second temperature measurement from a second temperature sensor of the device. The second temperature sensor is configured to measure a temperature of a processing circuit of the device, [0005] an internal heat index associated with the device using the second temperature measurement )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gervais’s teaching of having temperature sensors  with Mao’s teaching of having temperature sensors integrated in the processor. The combined teaching provides an expected result of having temperature sensors measuring internally in the processor. Therefore, one of ordinary skill in the art would be motivated because “ the heat generated by these components may cause errors in sensor readings such as temperature readings. It is generally desired to have a method of correcting inaccuracies that result from this phenomenon” as taught by Mao [0002].

Regarding claim 5, the combination of Gervais and Mao teach The device of claim 4, 
Mao further teaches wherein each internal temperature measurement is representative of heat generated by at least one of the following components of the device (Mao, [0013] The internal heat index is an estimation of heat generated by electronic components of the device): a display of the device (Mao, [0016] the internal heat index is a weighted sum of the second temperature measurement, the temperature of the display) , a communication interface of the device, the processing unit, a power unit of the device and an electrical load controller of the device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gervais’s teaching of having temperature sensors  with Mao’s teaching of having temperature sensors integrated in the processor. The combined teaching provides an expected result of having temperature sensors measuring internally. Therefore, one of ordinary skill in the art would be motivated because “ the heat generated by these components may cause errors in sensor readings such as temperature readings. It is generally desired to have a method of correcting inaccuracies that result from this phenomenon” as taught by Mao [0002].

Regarding claim 6, Gervais teaches The device of claim 1, 
Gervais does not teach wherein the at least one other measurement related to the device comprises a utilization metric of the one or more processor of the processing unit 
Mao teaches wherein the at least one other measurement related to the device comprises a utilization metric of the one or more processor of the processing unit ([0056] During periods of peak activity, the CPU and GPU can generate significant amounts of heat, [0060] The CPU temperature input node 806 can be used to model CPU temperature 362 based on a reading from a temperature sensor of the CPU).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gervais’s teaching of having temperature sensors  with Mao’s teaching of having temperature sensors integrated in the processor which is based on utilization. The combined teaching provides an expected result of having temperature sensors measuring internally in the processor which is based on utilization. Therefore, one of ordinary skill in the art would be motivated because “ the heat generated by these components may cause errors in sensor readings such as temperature readings. It is generally desired to have a method of correcting inaccuracies that result from this phenomenon” as taught by Mao [0002].

Regarding claim 7, the combination of Gervais and Mao teach The device of claim 6, 
Mao further teaches wherein the utilization metric of the one or more processor of the processing unit is calculated based on a Central Processing Unit (CPU) utilization of each of the one or more processor ([0056] During periods of peak activity, the CPU and GPU can generate significant amounts of heat, [0060] The CPU temperature input node 806 can be used to model CPU temperature 362 based on a reading from a temperature sensor of the CPU).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gervais’s teaching of having temperature sensors  with Mao’s teaching of having temperature sensors integrated in the processor which is based on utilization. The combined teaching provides an expected result of having temperature sensors measuring internally in the processor which is based on utilization. Therefore, one of ordinary skill in the art would be motivated because “ the heat generated by these components may cause errors in sensor readings such as temperature readings. It is generally desired to have a method of correcting inaccuracies that result from this phenomenon” as taught by Mao [0002].

Regarding claim 8, Gervais teaches The device of claim 1, 
Gervais does not teach wherein the at least one other measurement related to the device comprises a utilization metric of a display of the device 
Mao teaches wherein the at least one other measurement related to the device comprises a utilization metric of a display of the device ([0056] During periods of peak activity, the CPU and GPU can generate significant amounts of heat. Display temperature 364 is calculated based on a brightness setting for display 110 (e.g., 0-255) in some embodiments. The brightness setting may be at or near zero while the device is not in use (e.g., sleep mode) but may be increased when a user provides input such as changing a temperature setting or interacting with a virtual assistant. As mentioned above, display 110 may be an LCD display or another type of display. Relay temperature 366 may be calculated based on a current state (i.e., on/off) of one or more relays of a power circuit for device 100. A relay in the “on” state can signify high power consumption. Depending how long the relay has been in the “on” state, a significant amount of heat may be generated within thermostat device 100. Each of these three contributions to internal temperature 360 of thermostat device 100 ). (i.e. the temperature of the display is based on the activity or utilization)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gervais’s teaching of having temperature sensors  with Mao’s teaching of having temperature sensors integrated in the processor which is based on utilization. The combined teaching provides an expected result of having temperature sensors measuring internally which is based on utilization. Therefore, one of ordinary skill in the art would be motivated because “ the heat generated by these components may cause errors in sensor readings such as temperature readings. It is generally desired to have a method of correcting inaccuracies that result from this phenomenon” as taught by Mao [0002].

Regarding claim 9, the combination of Gervais and Mao teach The device of claim 8, 
Mao further teaches wherein the utilization metric of the display is representative of a dimming level of the display, a light intensity output of the display ([0060] The input nodes are shown to include display brightness 802…In some embodiments, the display brightness input node 802 is used to model display temperature 364 based on a brightness level of display 110, [0056] During periods of peak activity, the CPU and GPU can generate significant amounts of heat. Display temperature 364 is calculated based on a brightness setting for display 110) , a backlight level of the display or an illumination in the area where the device is located, the illumination in the area being measured by an illumination sensor of the device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gervais’s teaching of a controller for inferring using a neural network for controlling an appliance  with Mao’s teaching of calculating display temperature from the brightness of the display. The combined teaching provides an expected result a controller for inferring using a neural network calculating the display temperature from the brightness of the display. Therefore, one of ordinary skill in the art would be motivated because “ the heat generated by these components may cause errors in sensor readings such as temperature readings. It is generally desired to have a method of correcting inaccuracies that result from this phenomenon” as taught by Mao [0002].


Regarding claim 10, Gervais teaches The device of claim 1, 
Gervais does not teach wherein the at least one other measurement related to the device comprises at least one of the following: a utilization metric of a communication interface of the device and a utilization metric of a power unit of the device 
Mao teaches wherein the at least one other measurement related to the device comprises at least one of the following: a utilization metric of a communication interface of the device and a utilization metric of a power unit of the device ([0056] three main contributions to internal temperature 360: heat generated by the CPU, heat generated by the display, and heat generated by a relay of the power circuit…Relay temperature 366 may be calculated based on a current state (i.e., on/off) of one or more relays of a power circuit for device 100. A relay in the “on” state can signify high power consumption. Depending how long the relay has been in the “on” state, a significant amount of heat may be generated within thermostat device 100. Each of these three contributions to internal temperature 360 of thermostat device 100) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gervais’s teaching of a controller for inferring using a neural network for controlling an appliance  with Mao’s teaching of calculating internal heat from the power circuit. The combined teaching provides an expected result a controller for inferring using a neural network calculating the internal heat from the power circuit. Therefore, one of ordinary skill in the art would be motivated because “ the heat generated by these components may cause errors in sensor readings such as temperature readings. It is generally desired to have a method of correcting inaccuracies that result from this phenomenon” as taught by Mao [0002].

Regarding claim 11, Gervais teaches The device of claim 1, wherein the neural network inference engine implements a neural network ([0058] The neural network inference engine 112 uses the predictive model (stored in memory 120 at step 515) for inferring one or more commands for controlling the appliance 400, [0069] server may be used for implementing the neural network training engine 211 and the neural network inference engine 612. A processing unit of the single server executes a neural network performing the neural network training engine 211 during a training phase, and the neural network inference engine 612 during an operational phase. )  comprising an input layer…, followed by an output layer; (Fig. 8, [0111] Reference is now made to FIG. 8, which illustrates the aforementioned neural network inference engine with its inputs and its output. FIG. 8 corresponds to the neural network inference engine 112 executed at step 530 of the method 500, as illustrated in FIGS. 1 and 3. FIG. 8 also corresponds to the neural network inference engine 612 executed at step 735 of the method 700, as illustrated in FIGS. 4 and 5B,  [0092]  during the training phase, the number of layers of the neural network and the number of nodes per layer can be adjusted to improve the accuracy of the model. At the end of the training phase, the predictive model generated by the neural network training engine 211 includes the number of layers, the number of nodes per layer, and the weights.)
the input layer comprising neurons respectively receiving the area temperature measurement and the at least one other measurement related to the device (Fig. 8, inputs: environmental characteristic value(s) (e.g. current temperature, current humidity level, current CO2 level, current room occupancy), and Set point(s) (e.g. target temperature, target humidity level, target CO2 level) ;
 the output layer comprising a neuron outputting the metric representative of an air vacuum effect in the device (Fig. 8 output: command(s), [0050] include commands directed to one of the following: an actuation module controlling the speed of a fan, an actuation module controlling the pressure generated by a compressor, an actuation module controlling a valve defining the rate of an airflow, etc.)
Gervais does not teach followed by fully connected hidden layers… the weights of the predictive model being applied to the fully connected hidden layers.
Mao teaches followed by fully connected hidden layers ([0060] network 800 includes four input nodes, multiple hidden layers, and an output node. Network 800 may be referred to as a deep learning neural network if more than one hidden layer exists)… the weights of the predictive model being applied to the fully connected hidden layers ([0057] Weights may be applied to the input (xt), hidden state (st), and output (ot) at each stage in time (i.e., weights U, W, and V). The recurrent neural network is trained in order to determine the best value for weights in the network by using a back propagation through time (BPTT) algorithm in some embodiments) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gervais’s teaching of a controller for inferring using a neural network for controlling an appliance with Mao’s teaching of having hidden layers in the neural network. The combined teaching provides an expected result a controller for inferring using a neural network having hidden layers in the neural network. Therefore, one of ordinary skill in the art would be motivated because hidden layers are beneficial in making the neural network more accurate. 

Regarding claim 15, Gervais teaches The method of claim 13, 
Gervais does not teach wherein determining by the processing unit at least one other measurement related to the device comprises determining a temperature measurement of the processing unit performed by an integrated temperature sensing module included in the processing unit.
Mao teaches wherein determining by the processing unit at least one other measurement related to the device comprises determining a temperature measurement of the processing unit performed by an integrated temperature sensing module included in the processing unit ([0003] The first temperature sensor is configured to measure the ambient temperature. The method further includes obtaining a second temperature measurement from a second temperature sensor of the device. The second temperature sensor is configured to measure a temperature of a processing circuit of the device.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gervais’s teaching of having temperature sensors  with Mao’s teaching of having temperature sensors integrated in the processor. The combined teaching provides an expected result of having temperature sensors measuring internally in the processor. Therefore, one of ordinary skill in the art would be motivated because “ the heat generated by these components may cause errors in sensor readings such as temperature readings. It is generally desired to have a method of correcting inaccuracies that result from this phenomenon” as taught by Mao [0002].

Regarding claim 16, Gervais teaches The method of claim 13, 
Gervais does not teach wherein determining by the processing unit at least one other measurement related to the device comprises receiving at least one internal temperature measurement, each internal temperature measurement being respectively performed by another temperature sensing module included in the device.
Mao teaches wherein determining by the processing unit at least one other measurement related to the device comprises receiving at least one internal temperature measurement, each internal temperature measurement being respectively performed by another temperature sensing module included in the device ([0003] The first temperature sensor is configured to measure the ambient temperature. The method further includes obtaining a second temperature measurement from a second temperature sensor of the device. The second temperature sensor is configured to measure a temperature of a processing circuit of the device, [0005] an internal heat index associated with the device using the second temperature measurement )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gervais’s teaching of having temperature sensors  with Mao’s teaching of having temperature sensors integrated in the processor. The combined teaching provides an expected result of having temperature sensors measuring internally in the processor. Therefore, one of ordinary skill in the art would be motivated because “ the heat generated by these components may cause errors in sensor readings such as temperature readings. It is generally desired to have a method of correcting inaccuracies that result from this phenomenon” as taught by Mao [0002].

Regarding claim 17, the combination of Gervais and Mao teach The method of claim 16, 
Mao further teaches wherein each internal temperature measurement is representative of heat generated by at least one of the following components of the device (Mao, [0013] The internal heat index is an estimation of heat generated by electronic components of the device): a display of the device (Mao, [0016] the internal heat index is a weighted sum of the second temperature measurement, the temperature of the display), a communication interface of the device, the processing unit, a power unit of the device and an electrical load controller of the device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gervais’s teaching of having temperature sensors  with Mao’s teaching of having temperature sensors integrated in the processor. The combined teaching provides an expected result of having temperature sensors measuring internally. Therefore, one of ordinary skill in the art would be motivated because “ the heat generated by these components may cause errors in sensor readings such as temperature readings. It is generally desired to have a method of correcting inaccuracies that result from this phenomenon” as taught by Mao [0002].


Regarding claim 18, Gervais teaches The method of claim 13, 
Gervais does not teach wherein determining by the processing unit at least one other measurement related to the device comprises determining a utilization metric of the one or more processor of the processing unit.
Mao teaches wherein determining by the processing unit at least one other measurement related to the device comprises determining a utilization metric of the one or more processor of the processing unit ([0056] During periods of peak activity, the CPU and GPU can generate significant amounts of heat, [0060] The CPU temperature input node 806 can be used to model CPU temperature 362 based on a reading from a temperature sensor of the CPU).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gervais’s teaching of having temperature sensors  with Mao’s teaching of having temperature sensors integrated in the processor which is based on utilization. The combined teaching provides an expected result of having temperature sensors measuring internally in the processor which is based on utilization. Therefore, one of ordinary skill in the art would be motivated because “ the heat generated by these components may cause errors in sensor readings such as temperature readings. It is generally desired to have a method of correcting inaccuracies that result from this phenomenon” as taught by Mao [0002].

Regarding claim 19, the combination of Gervais and Mao teach The method of claim 18, 
Mao further teaches wherein the utilization metric of the one or more processor of the processing unit is calculated based on a Central Processing Unit (CPU) utilization of each of the one or more processor ([0056] During periods of peak activity, the CPU and GPU can generate significant amounts of heat, [0060] The CPU temperature input node 806 can be used to model CPU temperature 362 based on a reading from a temperature sensor of the CPU).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gervais’s teaching of having temperature sensors  with Mao’s teaching of having temperature sensors integrated in the processor which is based on utilization. The combined teaching provides an expected result of having temperature sensors measuring internally in the processor which is based on utilization. Therefore, one of ordinary skill in the art would be motivated because “ the heat generated by these components may cause errors in sensor readings such as temperature readings. It is generally desired to have a method of correcting inaccuracies that result from this phenomenon” as taught by Mao [0002].

Regarding claim 20, Gervais teaches The method of claim 13, 
Gervais does not teach wherein determining by the processing unit at least one other measurement related to the device comprises determining a utilization metric of a display of the device.
Mao teaches wherein wherein determining by the processing unit at least one other measurement related to the device comprises determining a utilization metric of a display of the device ([0056] During periods of peak activity, the CPU and GPU can generate significant amounts of heat. Display temperature 364 is calculated based on a brightness setting for display 110 (e.g., 0-255) in some embodiments. The brightness setting may be at or near zero while the device is not in use (e.g., sleep mode) but may be increased when a user provides input such as changing a temperature setting or interacting with a virtual assistant. As mentioned above, display 110 may be an LCD display or another type of display. Relay temperature 366 may be calculated based on a current state (i.e., on/off) of one or more relays of a power circuit for device 100. A relay in the “on” state can signify high power consumption. Depending how long the relay has been in the “on” state, a significant amount of heat may be generated within thermostat device 100. Each of these three contributions to internal temperature 360 of thermostat device 100 ). (i.e. the temperature of the display is based on the activity or utilization)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gervais’s teaching of having temperature sensors  with Mao’s teaching of having temperature sensors integrated in the processor which is based on utilization. The combined teaching provides an expected result of having temperature sensors measuring internally which is based on utilization. Therefore, one of ordinary skill in the art would be motivated because “ the heat generated by these components may cause errors in sensor readings such as temperature readings. It is generally desired to have a method of correcting inaccuracies that result from this phenomenon” as taught by Mao [0002].
 
Regarding claim 21, the combination of Gervais and Mao teach The method of claim 20, 
Mao further teaches wherein the utilization metric of the display is representative of a dimming level of the display, a light intensity output of the display ([0060] The input nodes are shown to include display brightness 802…In some embodiments, the display brightness input node 802 is used to model display temperature 364 based on a brightness level of display 110, [0056] During periods of peak activity, the CPU and GPU can generate significant amounts of heat. Display temperature 364 is calculated based on a brightness setting for display 110), a backlight level of the display or an illumination in the area where the device is located, the illumination in the area being measured by an illumination sensor of the device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gervais’s teaching of a controller for inferring using a neural network for controlling an appliance  with Mao’s teaching of calculating display temperature from the brightness of the display. The combined teaching provides an expected result a controller for inferring using a neural network calculating the display temperature from the brightness of the display. Therefore, one of ordinary skill in the art would be motivated because “ the heat generated by these components may cause errors in sensor readings such as temperature readings. It is generally desired to have a method of correcting inaccuracies that result from this phenomenon” as taught by Mao [0002].

Regarding claim 22, Gervais teaches The method of claim 13, 
Gervais does not teach wherein determining by the processing unit at least one other measurement related to the device comprises determining at least one of the following: a utilization metric of a communication interface of the device and a utilization metric of a power unit of the device.
Mao teaches wherein determining by the processing unit at least one other measurement related to the device comprises determining at least one of the following: a utilization metric of a communication interface of the device and a utilization metric of a power unit of the device ([0056] three main contributions to internal temperature 360: heat generated by the CPU, heat generated by the display, and heat generated by a relay of the power circuit…Relay temperature 366 may be calculated based on a current state (i.e., on/off) of one or more relays of a power circuit for device 100. A relay in the “on” state can signify high power consumption. Depending how long the relay has been in the “on” state, a significant amount of heat may be generated within thermostat device 100. Each of these three contributions to internal temperature 360 of thermostat device 100) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gervais’s teaching of a controller for inferring using a neural network for controlling an appliance  with Mao’s teaching of calculating internal heat from the power circuit. The combined teaching provides an expected result a controller for inferring using a neural network calculating the internal heat from the power circuit. Therefore, one of ordinary skill in the art would be motivated because “ the heat generated by these components may cause errors in sensor readings such as temperature readings. It is generally desired to have a method of correcting inaccuracies that result from this phenomenon” as taught by Mao [0002].

Regarding claim 21, Gervais teaches The method of claim 13, wherein the neural network inference engine implements a neural network ([0058] The neural network inference engine 112 uses the predictive model (stored in memory 120 at step 515) for inferring one or more commands for controlling the appliance 400, [0069] server may be used for implementing the neural network training engine 211 and the neural network inference engine 612. A processing unit of the single server executes a neural network performing the neural network training engine 211 during a training phase, and the neural network inference engine 612 during an operational phase. )   comprising an input layer, … followed by an output layer (Fig. 8, [0111] Reference is now made to FIG. 8, which illustrates the aforementioned neural network inference engine with its inputs and its output. FIG. 8 corresponds to the neural network inference engine 112 executed at step 530 of the method 500, as illustrated in FIGS. 1 and 3. FIG. 8 also corresponds to the neural network inference engine 612 executed at step 735 of the method 700, as illustrated in FIGS. 4 and 5B,  [0092]  during the training phase, the number of layers of the neural network and the number of nodes per layer can be adjusted to improve the accuracy of the model. At the end of the training phase, the predictive model generated by the neural network training engine 211 includes the number of layers, the number of nodes per layer, and the weights.); the input layer comprising neurons respectively receiving the area temperature measurement and the at least one other measurement related to the device (Fig. 8, inputs: environmental characteristic value(s) (e.g. current temperature, current humidity level, current CO2 level, current room occupancy), and Set point(s) (e.g. target temperature, target humidity level, target CO2 level); the output layer comprising a neuron outputting the metric representative of an air vacuum effect in the device (Fig. 8 output: command(s), [0050] include commands directed to one of the following: an actuation module controlling the speed of a fan, an actuation module controlling the pressure generated by a compressor, an actuation module controlling a valve defining the rate of an airflow, etc.)
Gervais does not teach followed by fully connected hidden layers… the weights of the predictive model being applied to the fully connected hidden layers.
Mao teaches followed by fully connected hidden layers ([0060] network 800 includes four input nodes, multiple hidden layers, and an output node. Network 800 may be referred to as a deep learning neural network if more than one hidden layer exists)… the weights of the predictive model being applied to the fully connected hidden layers ([0057] Weights may be applied to the input (xt), hidden state (st), and output (ot) at each stage in time (i.e., weights U, W, and V). The recurrent neural network is trained in order to determine the best value for weights in the network by using a back propagation through time (BPTT) algorithm in some embodiments) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gervais’s teaching of a controller for inferring using a neural network for controlling an appliance with Mao’s teaching of having hidden layers in the neural network. The combined teaching provides an expected result a controller for inferring using a neural network having hidden layers in the neural network. Therefore, one of ordinary skill in the art would be motivated because hidden layers are beneficial in making the neural network more accurate. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Warren (US20220066484A1) discloses A smart home device including processors receiving ambient temperatures from the temperature sensor and an input of energy-consuming activities of the subsystems  and compensating the temperature measurement based on the power consuming activity.
Stefanski (US20170059190A1) discloses a thermostat including heat generating components disposed next to temperature sensors. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE T FOLLANSBEE whose telephone number is (571)272-0634.  The examiner can normally be reached on Monday - Friday 12:00pm - 8:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del-Mar, Perez-Velez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YTF/
Examiner, Art Unit 2117
/JUSTIN C MIKOWSKI/Primary Examiner, Art Unit 2148